DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 8/6/21 is acknowledged.
Claims 9-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Therefore, the chamber is merely an opening inside of the barrel. It is unclear what applicant means by: a dispense nozzle in communication with an opening/cavity defined by an enclosure (i.e. the barrel). 
The recitation: “in communication with…” is also unclear. Is the nozzle physically attached to the barrel in certain way such that the barrel and the nozzle are in fluid communication? 
In addition, the claimed nozzle is not defined by any specific structural elements. It is unclear how the claimed nozzle can be labeled a dispense nozzle. 
Lastly, the claimed fluid dispenser is merely defined with a barrel, nozzle and a nozzle cap. The claim does not recite any structural elements that may considered a component of a fluid dispenser. Claim 1 recites no features which can be considered structural features that are capable of dispensing fluids. 
Regarding claim 1, the limitation: “wherein the lumen is configured to frictionally engage a surface of the dispense nozzle” is unclear. 
Note: The phrase “at least one of…” means that only one of the lumen or the protuberance is required to be configured to frictionally engage a surface of the dispense nozzle. 
The examiner interprets the limitation as: wherein the lumen is configured to frictionally engage a surface of the dispense nozzle. **Thus claim 5 (as opposed to claim 4) does not make any sense. 

Therefore, the lumen is merely an opening inside of the body. It is unclear what applicant means by: the lumen/cavity is configured to frictionally engage the dispense nozzle, let alone a surface of the nozzle. The limitation makes no sense. The same applies to claim 4.
Furthermore, even if the claim is interpreted to mean: wherein the protuberance is configured to frictionally engage a surface of the dispense nozzle, it is unclear how the protuberance disposed at the closed second end is structurally configured to frictionally engage a surface of the dispense nozzle. 
As the examiner noted above, the claimed nozzle is not defined by any specific structural elements. What surface is being referenced by the surface of the dispense nozzle. 
The disclosure clearly states that the invention is directed to devices for reducing or otherwise mitigating accumulated reagent material and/or fluids within a dispense nozzle of a dispenser. Claim 1 does not claim such a device. None of the dependent claims cure this deficiency. 
Implication(s) is/are not a standard for what is covered by the scope of the claim. The determination for the scope of the claims can be resolved only on review of the entirety of the record. 
It is unclear what is being claimed. As currently presented, a barrel with a lid/cap having a height (i.e. inherent distance between the first and the second end) meets the 
Claim 2 is unclear. It is unclear how the claim is further structurally limiting of claim 1. The structure of a device is not defined or further structurally limited by applicant’s intended use/function of the device. It is unclear how the claimed device is structurally capable of forming one of a fluid-tight seal or an air-tight seal with the dispense nozzle. The same applies to claims 3, 4, 
** Claim 5 is unclear. Claim 1 only require “wherein the lumen is configured to frictionally engage a surface of the dispense nozzle.” The scope of claim 5 is unclear. 
Claim 7 is unclear. The recitation: adapted for at least partial insertion into a bore of the dispense nozzle, is narrative and do not further structurally limit the claimed device. The limitation “a probe tool” is also unclear. The tool is not structurally defined to be a device which can be considered a probe tool. It is only defined as an elongated body which is merely part of the cap. It is unclear such feature can be considered a device for probing something. 
Furthermore, in view of the disclosure, (e.g. Fig 10; and [0131]), it appears that the claimed probe tool and the claimed protuberance appears to be the same thing. 
Besides, the disclosed probe tool (see for instance Fig 8D) is part of different embodiment. This embodiment does not necessary have a cap body with a protuberance disposed within the lumen and extending from the closed second end 
Even if the embodiments maybe considered combinable, the protuberance and the probe tool are disposed at different locations on the body. How are they structurally arranged with respect to other elements such that both are configured to be inserted into the bore of the nozzle?

Prior Art
The examiner performed searches based on the disclosure and the examiner uncovered references that are pertinent to the disclosed invention. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are cited in PTOL-892 (US-20090044607; US-20010007171; US-20100150782; US-8337779; US-4774055; US-4624148; US-9228946).
They all show fluid dispensers with nozzle features that are designed to mitigate accumulation of dispensed material and/or fluids within the dispense nozzles of the dispenser. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Taniguchi (US 20110300035).

[0005] Examples of the sample pipetting nozzle include a reusable metal pipetting nozzle and a disposable plastic pipetting nozzle. The disposable nozzle is convenient in that the nozzle need not be cleaned at each time of use, but is not economical. The reusable nozzle is economical but needs to be cleaned at each time of reuse. Hence, insufficient cleaning results in that a nozzle to which residues of the sample are attached is used the next time. In this case, there arises the problem of so-called carry-over in which residues of the sample get mixed in with a newly collected sample.
Taniguchi discloses a specimen processing apparatus comprising: 
a fluid dispenser (the pipet) comprising: 
a barrel defining a fluid reservoir chamber (Figures: element 561); 
a dispense nozzle in communication with the fluid reservoir chamber (tip of the element 561); and 
a nozzle cap comprising a body having an opening disposed at a first end and a closed second end, the opening disposed at the first end and the closed second end defining a lumen (Figures: element 53), the nozzle cap further comprising a protuberance disposed within the lumen (the sample 563 disposed at the bottom of 53, or any manufacturing defect may be considered a protuberance. Taniguchi does not say that the bottom surface of 53 must be smooth and devoid of protuberance) and extending from the closed second end toward the opening, wherein the lumen is 
As to claim 6, as currently presented such feature is merely a design choice. 
As to claims 7 and 8, the shape of elongated body (the sample 563 disposed at the bottom of 53, or any manufacturing defect may be considered a protuberance. Taniguchi does not say that the bottom surface of 53 must be smooth and devoid of protuberance).
Taniguchi does not explicitly disclose that the barrel and the nozzle/spout are separately provided for the pipet. 
The examiner respectfully asserts that it would have been obvious to one having ordinary skill in the art at the time of the invention was made to make the tip/nozzle of the pipette separately provide, since the separating parts that were once integral involves only routine skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHOGO SASAKI whose telephone number is (571)270-7071. The examiner can normally be reached Monday-Thursday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHOGO . SASAKI
Primary Examiner
Art Unit 1798



/SHOGO SASAKI/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        11/4/21